Citation Nr: 1641345	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  13-30 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to higher initial disability ratings for post-traumatic stress disorder (PTSD), currently evaluated as 30 percent disabling for the period prior to November 18, 2013, and as 50 percent disabling for the period thereafter.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to March 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for PTSD rated as 
30 percent disabling effective December 17, 2010.  The Veteran appealed the assigned rating in March 2012.  Thereafter, a March 2014 rating decision granted a higher rating of 50 percent for PTSD, from November 18, 2013, forward.  Because higher evaluations are available for PTSD, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In May 2015, the Board issued a decision that denied higher ratings for the Veteran's PTSD.  Dissatisfied with this decision, the Veteran appealed to the Court of Appeals for Veterans Claims (Court).  Pursuant to an August 2016 Joint Motion for Remand (JMR), the Court vacated and remanded the May 2015 Board decision.  

Additionally, in August 2016, the Veteran appealed an August 2016 rating decision that denied service connection for obstructive sleep apnea.  See August 2016 notice of disagreement (in VBMS).  The Board notes that the RO has logged the notice of disagreement into the Veterans Appeals Control and Locator System (VACOLS).  As such, the Board finds that it is not necessary to remand the issue of service connection for sleep apnea, per Manlincon v. West, 12 Vet. App. 238, 240 (1999).


FINDINGS OF FACT

1.  For the period prior to December 10, 2012, the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity, due to symptoms of a nature and severity most nearly approximating those contemplated by a 50 percent disability rating.

2.  For the period from December 10, 2012, the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms of a nature and severity most nearly approximating those contemplated by a 70 percent disability rating.


CONCLUSIONS OF LAW

1.  For the period prior to December 10, 2012, the criteria for an initial rating of 
50 percent, but no higher, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).

2.  For the period from December 10, 2012, the criteria for an initial rating of 
70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

VA should notify the Veteran of: (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

The Veteran's claim for a higher initial rating arises from his disagreement with the initial evaluation assigned, following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim on appeal, reports of which are of record and are adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A (a)(2).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In determining the propriety of an initial disability rating, the evidence since the effective date of the grant of service connection must be evaluated and staged rating must be considered.  Fenderson v. Brown, 12 Vet. App. 110, 126-27 (1999)

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126. 

Percentage ratings for mental health disabilities are based on the criteria in the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder. 

The Board notes that the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V) was recently issued and applies to all claims that were pending before the RO on or after August 4, 2014.  As the current claim was not pending before the RO on or after August 4, 2014, the Board must consider all symptoms of the Veteran's condition that affect his level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The DSM-IV provides for a global assessment of functioning (GAF), a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the DSM-IV).  A veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

The Veteran's service-connected PTSD is currently rated as 30 percent disabling prior to November 18, 2013, and 50 percent disabling, from that date, forward.  

Under General Rating Formula for Mental Disorders, a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Resolving doubt in favor of the Veteran, the Board finds that he meets the criteria for higher ratings during both stages of the appeal period.  The Board also finds that the evidence warrants an adjustment to the dates of the staged ratings.  For the reasons explained below, the Board finds that the Veteran's service-connected PTSD meets the criteria for a rating of 50 percent, but no higher, prior to December 10, 2012, and for a rating of 70 percent, but not higher, from that date forward. 

For the Period from December 17, 2010, to December 10, 2012

During the April 2011 VA examination, the Veteran reported that he was not undergoing any treatment for a psychiatric condition.  The Veteran primarily described sleep problems, a startle response, reliving events, and anxiety.  His sleep problems occurred at least three times weekly, and his anxiety was daily.  His other symptoms were variable.  He reported having a fair relationship with his children, and he tended to stay away to himself with his children.  He reported no history of assaults. 

Objective findings on mental status examination in April 2011 revealed that the Veteran was oriented to person, time, and place.  He did not have impairment of thought process or communication.  He did not have delusions or hallucinations. There was no inappropriate behavior.  He did not have suicidal thoughts or intent, and there have been no homicidal thoughts or intent.  The Veteran was able to maintain personal hygiene and other basic activities of daily living.

The April 2011 examiner noted that the Veteran had memory loss or impairment approximately twice weekly to a moderate degree, which did not interfere with employment or social functioning.  He did not have any obsessive or ritualistic behavior that interfered with routine activities.  He did not have any irrelevant, illogical, or obscure speech patterns.  He reported no panic attacks, and he did not have depression.

The April 2011 examiner also noted that the Veteran had anxiety to a moderate degree, and its frequency varied.  He did not have impaired impulse control.

The April 2011 examiner noted that the Veteran had sleep impairment, which occurred approximately three times weekly.  He reported having nightmares, and that he fought and talked in his sleep.  The Veteran also reported that he fell asleep during his lunch breaks. 

The April 2011 examiner diagnosed PTSD; a global assessment of functioning (GAF) score of 61 was assigned.  The examiner noted problems with sleep, flashbacks, and memory, but generally functioning well.  The examiner indicated that the Veteran's PTSD symptoms were severe enough to interfere with occupational and social functioning.  Specifically, the examiner noted occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to PTSD symptoms, but generally satisfactory functioning.

In his March 2012 notice of disagreement, the Veteran reported nightmares and sleep disturbances; visual and auditory hallucinations; hypervigilance; uneasiness in crowded situations; and bursts of anger, with a recent snap directed at her sister.

While the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" (DSM-IV), the assigned GAF score in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, it must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126 (a). 

Here, during the applicable period, the GAF score assigned by a VA examiner in April 2011 was 61.  This GAF score indicates some mild symptoms (e.g., depressed mood and mild insomnia); and is indicative of some difficulty in social and occupational functioning, but generally functioning pretty well (e.g., has some meaningful interpersonal relationships).  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).  VA treatment records (in Virtual VA), however, show GAF scores of 60 in September 2011, March 2012, and May 2012.  A GAF score of 60 indicates moderate symptoms (e.g., flat affect, circumstantial speech, and occasional panic attacks) and is indicative of moderate difficulty in social and occupational functioning (e.g., few friends, conflicts with peers or co-workers).  

The Veteran's disability picture, as described above, is found to most nearly approximate the criteria for a 50 percent rating prior to December 10, 2012.  With regard to this date, the evidence supports a finding that the Veteran's PTSD increased in severity during the appeal period and that such increase in severity manifested as early as a December 10, 2012.  See VA treatment records (in Virtual VA).  The issue of a higher rating from that date, forward, is discussed later.

Resolving doubt in favor of the Veteran, the Board finds that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity prior to December 10, 2012.  In this regard, the Board notes that the Veteran's PTSD manifested as chronic sleep impairment, anxiety, moderate memory loss, and occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Board also notes that the Veteran has reported visual and auditory hallucinations.

The evidence of record, however, does not warrant a rating higher than 50 percent during this part of the appeal period.  In this regard, the Veteran's communication has consistently been within normal levels.  There are no reports of grossly inappropriate behavior or an inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, own occupation or own name, and he has denied suicidal thoughts.  While the Veteran expressed some disturbances of motivation and mood, to include daily anxiety, such symptoms suggest a difficulty in establishing and maintaining effective relationships, rather than an inability to do so.  Significantly, the Veteran reported having a fair relationship with his children.  In view of the above, his social impairment is deemed contemplated by the 50 percent rating.

A higher rating of 50 percent for PTSD is being granted prior to December 10, 2010, based, in part, on application of the benefit-of-the-doubt doctrine.  The preponderance of the evidence, however, is against a rating higher than 50 percent during this part of the appeal period.  Therefore, reasonable doubt does not arise, and the claim must be denied in this respect.  38 C.F.R. § 4.3.


For the Period from December 10, 2012

The report of a November 2013 VA examination reflects current PTSD symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and an inability to establish and maintain effective relationships.  The November 2013 examiner noted that the Veteran reported an increase in symptoms that have led to deficits in his social and occupational functions.  Specifically, the Veteran reported withdrawing from most of his friends; and ceasing to go out to clubs, bars, or other public places where persons might stand behind him.  He also reported that his children no longer want to visit with him, and his brother is his only emotional support.  The Veteran reported staying home for most activities, which primarily involved watching television.  He endorsed increased paranoia and increased hypervigilance when in unfamiliar situations.  The Axis I diagnosis includes PTSD with associated depression, and a GAF score of 60 is assigned. 

The November 2013 examiner also noted that the Veteran reported increased irritability and fatigue, which led to his falling asleep at work and his snapping at co-workers and family members.  The Veteran also reported decreased job satisfaction.

The examiner also noted the onset of homicidal fantasies toward the grandparents, who restricted the children's visits.  His responses indicated mistrust and a feeling of persecution, and suggested the presence of moderate depression.  The examiner indicated that the Veteran had not been taking medications effective for treatment of PTSD for several months, which may have contributed to an increase in certain symptoms and the onset of new symptoms such as the homicidal fantasies.

The examiner also noted that the Veteran's sleep disturbances have contributed to a significant decrease in his daily functioning, particularly related to sleeping at work; and warranted a secondary diagnosis of parasomnia, attributed fully to the PTSD. 

The November 2013 examiner noted that the Veteran had few sources of social support on which he can depend-namely, his brother.  While his mother was supportive, she lived in California and was not proximately close to provide continual support.  His children appeared to avoid him due to symptoms; and the Veteran avoided new relationships and no longer associated with his current friends, due to increased avoidance and hypervigilance.

The Board notes that a GAF score of 60 indicates moderate symptoms (e.g., flat affect, circumstantial speech, and occasional panic attacks); and is indicative of moderate difficulty in social and occupational functioning (e.g., few friends, conflicts with peers or co-workers). 

The Veteran's disability picture, as described above, is found to most nearly approximate the criteria for a 70 percent rating from December 10, 2012, forward.  The evidence supports a finding that the Veteran's PTSD increased in severity during the appeal period and that such increase in severity manifested as early as a December 10, 2012.  VA treatment from that date (in Virtual VA) reflects a worsening of symptoms, as evidenced by the fact that the examiner assigned a GAF score of 60-65, which was lower than the GAF score of 65-70 assigned three months earlier.  The December 2012 VA treatment note also shows that the Veteran had stopped taking his PTSD medication.  This is consistent with the findings of November 2013 VA examiner, who noted that the Veteran had not been taking medications effective for treatment of PTSD for several months, which may have contributed to an increase in certain symptoms and the onset of new symptoms such as the homicidal fantasies.

Resolving doubt in favor of the Veteran, the Board finds that the Veteran's PTSD has resulted in occupational and social impairment with deficiencies in most areas.  In this regard, the Board notes that the Veteran's PTSD has been manifested by suspiciousness, anxiety, depression, chronic sleep impairment, irritability, hypervigilance, disturbances of motivation and mood, memory problems, some social isolation, and homicidal fantasies directed at his children's grandparents.

The evidence of record, however, does not warrant a rating higher than 70 percent for any portion of the appeal period, as the weight of the evidence fails to show that the Veteran's PTSD has resulted in total occupational and social impairment.  In this regard, the Board notes that there are no reports of grossly inappropriate behavior or an inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, own occupation or own name, and he has denied suicidal thoughts.  The Board further observes that the Veteran continues to work, although he has expressed disturbances of motivation and mood to do so.  As to the Veteran's social functioning and impairment, he is still single following a divorce in 1991, and is uninterested in making new friends or forming new relationships.  He reportedly has not felt comfortable going out with anyone publically or socially for many months.  As the Veteran socializes infrequently, he still retains the ability to socialize in public.  For example, at the November 2013 examination, he reported that the last time he was able to visit a bar was about two months ago.  He also maintains contact with one brother and an adult daughter.  The Board acknowledges that the November 2013 VA examiner has opined that the Veteran's symptoms have increased and have led to deficits in social functioning.

The Board certainly is sympathetic to the social difficulties experienced by the Veteran as a result of his PTSD with associated depressive symptoms; however, the Veteran does retain the ability to function in both the home and his community, albeit with assistance at times from his brother when needed.  As such, while the Veteran may have significant social impairment due to his PTSD with associated depression, the Board finds that based on the lay and medical evidence of record he does not have total social impairment as contemplated for a 100 percent rating. 

A higher rating of 70 percent for PTSD is being granted from December 10, 2010, forward, based, in part, on application of the benefit-of-the-doubt doctrine.  The preponderance of the evidence, however, is against a rating higher than 70 percent during this part of the appeal period.  Therefore, reasonable doubt does not arise, and the claim must be denied in this respect.  38 C.F.R. § 4.3.

Staged ratings have been established, as the Veteran's symptomatology increased in severity during the appeal period.  

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  His symptomatology, in this case those include his depressed mood, anxiety, suspiciousness, and withdrawing from friends, is fully contemplated by the schedular rating criteria for psychiatric disorders.  Thus, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the Veteran has not asserted, nor is it reasonably raised by the record, that there is a collective impact of his service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  Therefore, a remand for referral for extraschedular consideration on a collective basis is not warranted. 


ORDER

For the period prior to December 10, 2012, entitlement to a higher rating of 
50 percent, but no higher, for PTSD is granted.

For the period from December 10, 2012, entitlement to a higher rating of 
70 percent, but no higher, for PTSD is granted.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


